Ronald L. Israel, Esq.
Chiesa Shahinian & Giantomasi PC

 

 

 

One Boland Drive
West Orange, NJ 07052
(973) 325-1500 396 :’:'i:f 3 F;" E-' 3
Attorneysfor Plal`ntl'j§f
John Doe
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
JOHN DOE,
plaintiff Civil Action No.
vs. VERIFIED COMPLAINT
PRINCETON UNIVERSITY,
Defendant.

 

 

 

 

Plaintiff John Doe (“Plaintiff”)l, by way of complaint against the Defendant Princeton
University (“Princeton”), says:
NATURE OF THE ACTION
l. This action arises as a result of Princeton’s failure to safeguard Plaintiff’s due
process and contractual rights in the context of an investigation under Title IX of the
Educational Amendments of 1972 (“Title IX”). Princeton’s investigation stems from a
relationship between Plaintiff and another Princeton student, identified herein as Jane Roe for

privacy reasons, that began during the Spring semester of 2017.

 

l Defendant Princeton University is aware of Plaintiff’ s identity. Plaintiff has executed a
verification of this Complaint as “John Doe” to protect his identity. However, should the Court
require additional verification with Plaintiff’s actual signature, such verification has been
executed and is maintained in counsel’s file.

7985996

 

 

 

2. Princeton’s investigation into John Doe’s and Jane Roe’s respective allegations
is ongoing; however, recent proposed regulations by the U.S. Department of Education stand to
impact the framework pursuant to which the investigation proceeds. The proposed regulations
are currently in a sixty-day review and comment period, following which the regulations will
likely be enacted.

3. The proposed regulations, once enacted, will significantly impact Title lX
investigations, such as the one currently being conducted by Princeton, by implementing new
procedural safeguards, such as cross-examination and a heightened burden of proof, to ensure
the fairness of the proceeding ln light of these new safeguards, Plaintiff requested that
Princeton delay the investigation to ensure that the proper investigatory framework is followed
in his case. Although Princeton’s current Title IX policy expressly permits delays in the
proceedings for “good cause,” Princeton denied Plaintiffs request, thereby necessitating the

filing of this action.

THE PARTIES
4. Plaintiff is a resident of New York and a student of Princeton.
5. Defendant Princeton is a private university that receives federal Title IX funds,

and is located in Princeton, New Jersey 08544.
JURISDICTION AND VENUE
6. This Court has original jurisdiction over the subject of this action pursuant to 28
U.S.C. § 1331, as this action arises from Plaintiff" s claimed violation of his constitutional due
process rights.
7. This Court also has supplemental jurisdiction over any claims arising hereunder

under the laws of the State of New Jersey pursuant to 28 U.S.C. § 1367 because the claims are

7985996

 

 

 

so related to Plaintiff s federal claim that they form part of the same case or controversy under
Article lll of the United States Constitution.

8. This Court has personal jurisdiction over the parties to this action because: (i)
Plaintiff` s claims arise in this judicial district and (ii) Princeton is located within this judicial
district.

9. Venue for this action is proper in the District under 28 U.S.C. § l39l(b), in that
Princeton, a university, resides in this judicial district, witnesses and evidence are located
within this judicial district, and the acts complained of herein have taken place in this judicial
district.

FACTS UNDERLYING ALL COUNTS

A. Plaintiff’s Relationship with Jane Roe

lO. Plaintiff is a student of Princeton who is currently involved in a Title IX
investigation concerning his relationship and interactions with Jane Roe, a female student at
Princeton.

ll. On or about January 14, 2018, John Doe advised Princeton that he felt he was
being harassed by Jane Roe. Despite this fact, and although the conduct at issue in the Title IX
investigation occurred in Spring 2017, Plaintiff was not advised of Jane Roe’s allegations
against him or that the university had commenced a Title IX investigation, until November 7,
2018, nearly eighteen months after the conduct occurred.

B. Princeton’s Title IX Policv

12. As a part of Princeton’s “Rights, Rules, Responsibilities,” which outlines
Princeton’s policies and procedures with respect to a number of issues, Princeton has issued a

sex discrimination and sexual misconduct policy (the “Policy”).

7985996

 

 

 

13. The Policy “includes investigation and disciplinary procedures that will be
followed in response to allegations of sex or gender discrimination, including sexual
misconduct such as sexual harassment and sexual assault, intimate partner violence, stalking,
and related retaliation.” (Section 1.3).

14. The Policy refers to Title IX, and states that Princeton “has an obligation to
make reasonable efforts to investigate and address complaints or reports of sex or gender
discrimination, including sexual misconduct, whenever it becomes aware of such a complaint
or report.” (Section 1.3).

15. ln that regard, the Policy identifies a Title IX Coordinator, who “will be
informed of all complaints or reports of violations of [the Policy] and oversees the University’s
centralized response to ensure compliance with Title IX,” including “[r]eviewing applicable
University policies to ensure institutional compliance with Title IX,” “[m]onitoring the
University’s administration of its own applicable policies, including record keeping,
timeframes, and other procedural requirements,” and “[r]esponding to any complaint or report
regarding conduct that violates [the Policy].” (Section 1.3.1).

16. The Policy describes certain prohibited conduct, including different types of sex
discrimination and sexual misconduct Moreover, the Policy advises that “[a]ll forms of sexual
misconduct are serious offenses and will result in University disciplinary consequences.”
(Section l.3.3(2)).

l7. The Policy encourages “[c]omplainants and other reporting individuals” to
report violations of the Policy “as soon as possible in order to maximize the University’s ability

to respond promptly and effectively,” but notes that “[c]omplaints and reports may be made at

7985996

 

 

 

any time without regard to how much time has elapsed since the incident(s) in question.”
(Section l.3.8(3)).

18. After a complaint has been made, the Policy specifies that Princeton “will
provide reasonable and appropriate interim measures,” including the imposition of “an on-
campus ‘no contact order,’ an administrative remedy designed to curtail contact and
communications between two or more individuals[.]” (Section 1.3.9).

l9. Pursuant to the Policy, Princeton’s investigative policy begins when the Title IX
Coordinator receives a complaint or report of a violation. lmportantly, “[t]he Title IX
Coordinator will seek to complete the investigation and any resulting disciplinary process and
provide notice of the outcome within 60 calendar days after receipt of the complaint or report.”
(Section l.3.lO).

20. However, such investigations are not always required to be completed within
sixty days. Indeed, the Policy recognizes that extensions of that timeframe may be warranted
under certain circumstances Specifically, the Policy states: “T here may be circumstances that
require the extension of timeframes for good cause, including extensions beyond 60 calendar
days.” (emphasis added). Although “good cause” is not defined by the Policy, the Policy does
provide circumstances under which an extension may be appropriate, including “to ensure the
integrity and completeness of the investigation, comply with a request by external law
enforcement, accommodate the availability of witnesses, or accommodate delays by the parties;
or for other legitimate reasons, including the complexity of the investigation and the severity
and extent of the alleged misconduct.” (Section l.3.lO).

21. The Policy provides that, with respect to an investigation concerning the conduct

of a student, the Title IX Coordinator will appoint a three-person panel of administrators and/or

7985996

 

 

 

investigators, which will “conduct an inquiry and determine, by a preponderance of the
evidence, whether [the Policy] was violated.” (Section 1.3.12).

22. As a part of that inquiry, the panel is to collect information from each party,
including by way of interview. While “[e]ach party may select an adviser of their choice who
may accompany them to any meeting or related proceeding,” that adviser “may not actively
participate in the interview process.” (Section 1.3.12).

23. Following interviews of the parties and/or witnesses, the panel is then supposed
to prepare a case file of all interview summaries, witness statements, and other documents for
the parties’ review, following which the panel may conduct some additional investigation
(Section l.3.12).

24. At the conclusion of the investigation, “the panel will meet to determine, by a
majority decision, whether the respondent, based on the preponderance of evidence standard,
violated University policy,” and is to issue a report detailing findings of fact, findings of
responsibility, and the panel’s rationale. If` a student is found to have violated the Policy, the
case file is forwarded to the dean, who determines the penalty to be assigned. (Section 1.3.12).

C. U.S. Department of Education’s Proposed Rules Impacting Certain Aspects of
University Title IX Investigations

25. On November 16, 2018, the United States Department of Education (“DOE”)
released proposed rules which would impact certain aspects of Title IX investigations as they
are currently conducted by universities

26. Indeed, the DOE stated that the proposed regulations are designed to “clarify
that in responding to any claim of sex discrimination under Title IX, [universities] are not
required to deprive an individual of rights that would be otherwise guaranteed under the U.S.

Constitution[.]” (DOE Summary, at 5).

7985996

 

 

 

27. DOE also stated that “the major benefits of these proposed regulations, taken as
a whole, include achieving the protective purposes of Title lX via fair, reliable procedures that
provide adequate due process protections for those involved in grievance procedures.” (DOE
Summary, at 6).

28. DOE further stated that one of the reasons it sought to promulgate the proposed
regulations was the lack of “clear regulatory standards” throughout the country that have
“contributed to processes that have not been fair to all parties involved, that have lacked
appropriate procedural protections, and that have undermined confidence in the reliability of
the outcomes of investigations of sexual harassment allegations.” (DOE Summary, at 15).

29. Specifically, of importance in this case, DOE’s proposed regulation would
“[e]stablish procedural safeguards that must be incorporated into” the university’s “grievance
procedures to ensure a fair and reliable factual determination when a [university] investigates
and adjudicates a sexual harassment complaint.” (DOE Summary, at 5) (emphasis added).

30. One of the procedural safeguards that the DOE is proposing mandating is the
right to cross-examination In its summary of the proposed regulations, DOE stated, “The
Department recognizes the high stakes for all parties involved in a sexual harassment
investigation, and recognizes that the need for recipients to reach reliable determinations lies at
the heart of Title IX’s guarantees for all parties. Indeed, at least one federal circuit court has
held that in the Title IX context cross-examination is not just a wise policy, but is a
Constitutional requirement of Due Process.” (DOE Summary, at 5 6).

31. DOE concluded that “at institutions of higher education, where most parties and

witnesses are adults, grievance procedures must include live cross-examination at a hearing

7985996

 

 

 

Proposed section lO6.45(b)(3)(vii) requires institutions to provide a live hearing, and to allow
the parties’ advisors to cross-examine the other party and witnesses.” (DOE Summary, at 57).

32. DOE also concluded that, “ln the context of institutions of higher education, the
proposed regulation balances the importance of cross-examination with any potential harm
from personal confrontation between the complainant and the respondent by requiring
questions to be asked by an advisor aligned with the party.”

33. By contrast, Princeton’s current Policy does not contain any right to cross-
examination by the parties’ advisors, and instead precludes the parties’ advisors from
affirmatively participating in the proceedings at all.

34. In addition, DOE’s proposed regulation may also heighten the burden of proof
applied in a university’s Title lX investigation Specifically, DOE has proposed “adding
section lO6.45(b)(4)(i) stating that iri reaching a determination regarding responsibility, the
recipient must apply either the preponderance of the evidence standard or the clear and
convincing evidence standard The recipient may, however, employ the preponderance of the
evidence standard only if the recipient uses that standard for conduct code violations that do not
involve sexual harassment but carry the same maximum disciplinary sanction The recipient
must also apply the same standard of evidence for complaints against students at it does for
complaints against employees, including faculty.” (DOE Summary, at 61-62).

35. In other words, a university will not be permitted to employ a preponderance of
the evidence standard in the context of sexual harassment and misconduct cases if that standard
is not employed for other violations carrying the “same maximum disciplinary sanction.”

36. Accordingly, the proposed regulation establishes the firm possibility that the

burden of proof to be applied in Title IX investigations following its enactment will be clear

7985996

 

 

 

and convincing evidence, rather than the preponderance of the evidence standard currently
employed by Princeton’s Policy.

D. Plaintiff’s Request for a Continuance in Light of the Proposed Title IX Rules That
Saf`eguard Important Due Process Rights

37. Plaintiff was originally scheduled to be interviewed by Princeton in connection
with the investigation on November 26, 2018.

38. Upon learning of DOE’s proposed regulations, Plaintiff requested a continuance
of the November 26, 2018 meeting until January 28, 2019, to permit the mandatory review and
comment period on the proposed regulation to conclude and a final determination as to the
enactment of DOE’s proposed regulation to be made.

39. While Princeton initially agreed to a one-week extension of the interview to
December 3, 2018 and later consented to an additional extension until the week of December
10, 2018 to permit Plaintiff to file this action, it has refused to stay the proceeding pending the
final implementation of the DOE’s new Title IX rules. Nor has Princeton agreed, instead of a
delay to the proceeding, to apply the new proposed procedural safeguards that are contained in
the proposed rules.

40. Plaintiff believes that the significant changes that will be imposed to a
university’s Title IX investigation policy, including Princeton’s Policy, following the
enactment of the proposed regulations warrant an adjournment of Plaintiffs proceeding during
the review and comment period and until such time as the regulations are implemented by
universities such as Princeton

41. Critically, should Princeton continue its investigation irrespective of the
proposed regulations, it will be weighing conduct against a burden of proof that may not even

be applicable in a couple of months, and will preclude Plaintiff from relying on procedural

7985996

 

 

 

safeguards that DOE has determined are crucial in Title IX proceedings, such as the right of
cross-examination An adjournment of Plaintiff’ s proceedings under such circumstances will
not only protect Plaintiff’ s due process rights, but will not prejudice Jane Roe, as the conduct at
issue took place a year and a half ago, and no-contact orders between the parties have been in
effect for nearly a year without issue.

42. Notwithstanding that the Policy expressly permits extensions for “good cause,”
Princeton refused the continuance, requiring Plaintiff to file this action

YU_NT_QLE

(Violation of Due Process Rights)

43. Plaintiff repeats and realleges the foregoing allegations as if they were more
fully set forth herein

44. Plaintiff is a student at Princeton, a private university.

45. As such, Plaintiff is entitled to certain procedural safeguards to ensure that he

receives a fundamentally fair disciplinary process.

46. In its guidance documents, DOE has confirmed the importance of due process
protections in Title IX proceedings

47. Moreover, in proposing new regulations concerning Title IX investigations
conducted by universities, DOE has indicated its belief that certain aspects of the current Title
IX investigatory framework insufficiently protect the rights of students accused of sexual
misconduct

48. For example, DOE’s proposed regulations provide for cross-examination of the
parties, and may establish a more difficult burden of proof for a complainant to sustain his or

her claims.

10
7985996

 

 

 

49. Should Plaintiffs disciplinary proceeding continue before DOE’s proposed
regulations are enacted, Plaintiff would be subject to a disciplinary proceeding that does not
sufficiently protect his due process rights or provide him a fundamentally fair disciplinary
process.

50. Accordingly, Princeton’s failure to grant Plaintiff an adjournment of the Title IX
investigation until DOE’s proposed regulations are implemented has violated Plaintiff s due

process rights.

COUNT TWO
jBreach of Contract)
51. Plaintiff repeats and realleges the foregoing allegations as if they were more
fully set forth herein
52. As a student of Princeton, Plaintiff s relationship with Princeton is governed by

Princeton’s “Rights, Rules, Responsibilities,” which contains a section pertaining to sex
discrimination and sexual misconduct, defined above as the “Policy.”

53. As set forth above, Princeton’s sexual misconduct Policy outlines the framework
in which the University will conduct Title IX investigations

54. Princeton’s sexual misconduct Policy contains a provision requiring a Title IX
investigation to be conducted within sixty days.

55. However, the Policy also contains an express provision (Section 1.3.10(3))
stating that an extension of the timeframe for “good cause” may be permitted, including to
ensure “the integrity and completeness of the investigation” or “for other legitimate reasons.”

56. Plaintiff requested an adjournment of the investigation to accommodate the

review, comment, and implementation of DOE’s proposed regulations, which Plaintiff

11
7985996

 

 

 

contends is “good cause” to extend the sixty-day timeframe in which the investigation should
be completed However, Princeton refused Plaintist requested extension

57. Princeton’s failure to permit Plaintiff s adjournment for the “good cause” of
ensuring that the proper procedure is employed in Plaintiff s case is a breach of the terms of
Princeton’s contract with Plaintiff, embodied in the Policy, which expressly permits extensions
for good cause.

58. Princeton’s breach of its obligations to Plaintiff will cause Plaintiff to suffer

damages, by requiring Plaintiff to be subject to a process that insufficiently protects Plaintiff’ s

 

rights.
COUNT THREE
(Anticij_atorv Breach of Contragt)
59. Plaintiff repeats and realleges the foregoing allegations as if they were more
fully set forth herein

60. As set forth above, Plaintiffs relationship with Princeton is governed by the
“Rights, Rules, Responsibilities,” including the Policy.

61. According to the Policy, Princeton is committed to providing its students subject
to a Title IX investigation with a fair process and an impartial investigation More generally,
Princeton’s “Rights, Rules, Responsibilities” strives to “establish[] procedures for a fair
hearing, including advising individuals fully of the charges against them, affording them ample
opportunity to speak on their behalf, and requiring a clear explanation of their rights of appeal.”

(Section 1.1.1).

12
7985996

 

 

 

62. As set forth above, Plaintiff requested an adjournment of the Title IX
investigation pending the review, comment, and implementation of DOE’s proposed
regulations, but Princeton refused the adjournment

63. Princeton’s failure to adjourn Plaintist Title IX investigation until such time as
the proper framework for such investigation is determined qualifies as an anticipatory breach of
Princeton’s obligations to Plaintiff, including but not limited to Princeton’s obligation to
provide Plaintiff with a fair disciplinary process.

64. Princeton’s anticipatory breach of its obligations to Plaintiff will cause Plaintiff
to incur damages, by requiring Plaintiff to be subject to a process that insufficiently protects
Plaintist rights. `

COUNT FOUR
(Breach of Implied Covenant of Good Faith and F air Dealing)

65. Plaintiff repeats and realleges the foregoing allegations as if they were more
fully set forth herein

66. As set forth above, Plaintist relationship with Princeton is governed by the
“Rights, Rules, Responsibilities,” including the Policy.

67. As in all contracts, Plaintiff`s contract with Princeton contains an implied
covenant of good faith and fair dealing.

68. As set forth above, Plaintiff has established good cause for an adjournment of
Princeton’s Title IX investigation into his alleged conduct, based upon DOE’s proposed

regulations, which will alter the procedural framework in which such investigations must occur.

13
7985996

 

 

69. Nonetheless, Princeton has refused in bad faith Plaintiff’s requested
adjournment, even though that refusal will likely work to deny Plaintiff the benefits of his
contract with Princeton, including the benefit of a fundamentally fair disciplinary proceeding

70. Princeton’s denial of Plaintiff’s requested adjournment has breached the implied
covenant of good faith and fair dealing, thereby causing Plaintiff to incur damages, by requiring
Plaintiff to be subject to a process that insufficiently protects Plaintiff’s rights.

WHEREFORE, Plaintiff seeks relief as follows:

(a) That Princeton be enjoined from proceeding with the Title IX investigation as to

Plaintiff’s and Jane Roe’s respective allegations until such time as the review, comment,

and implementation of DOE’s proposed regulations concerning Title IX investigations

has passed; and

(b) That Plaintiff has such other and further relief as the Court deems to be just and

proper.

CHlEsA SHAHINIAN & GIANToMAsl PC

Attorrzeys for Plaintiij
John Doe

t %WW

ft@)l¢aff§r. ISRKEL

Dated: November 28, 2018

14
7985996

 

 

 

CERTIFICATION PURSUANT TO LOCAL RULE 11.2
Pursuant to Local Rule 11.2, counsel for Plaintiff hereby certifies, to the best of his
knowledge, that this matter in controversy is not the subject of any other action currently
pending in any court, or of any pending arbitration or administrative proceeding
1 certify that the foregoing statements made by me are true. 1 am aware that if any of the

foregoing statements are willfully false, 1 am subject to punishment
CHIESA SHAHINIAN & GIANTOMASI PC

Attorneys for Plainti/jf
John Doe

By

 

RONALD L. ISRAEL

Dated: November 28, 2018

15
7985996

 

 

 

\

VERIFICATION
JOHN DOE, of full age, hereby declares pursuant to 28 U.S.C. § 1746:

l. l am the plaintiff in the above-captioned action and have authorized the filing of ‘

this Complaint

2. l am fully familiar with the facts and circumstances alleged in the foregoing
Complaint 1 have read the Complaint and affirm that, to the best of my personal knowledge, the
facts stated therein are true. If my knowledge is qualified, I believe the fact stated is true.

1 declare under penalty of perjury that the foregoing is true and accurate.

flaw Voe
JoHN DoE

Dated: November 28, 2018

8005587.1

